DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “breech end” in claims 13-17 and 20-23 is used by the claim to mean “breechring” or “breech ring” while the accepted meaning is “the breech end of a barrel.” The term is indefinite because the specification does not clearly redefine the term. For the purpose of examination, the examiner will consider said term as reading “breechring.” It is strongly suggested that Applicant replace said term with “breech ring” or “breechring,” throughout both the claims and specification. Correction and/or clarification are required.
Claim 19 recites the limitation "the other holding element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner will consider said limitation as reading “the other guide element.” Correction and/or clarification are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knorich et al. (2004/0020352).
In reference to claim 13, Knorich discloses a gun barrel mounting for a gun barrel, comprising:
a cradle with at least one barrel mounting for supporting the gun barrel (figure 1, cradle 3 and barrel 2), 
a breechring that can be connected to the gun barrel (breechring 16), 
characterized in that the cradle and the breechring are connected to one another in a separable manner by at least one guide radially supporting the breechring (guide 15).

In reference to claim 14, Knorich discloses the claimed invention (figure 1; paragraphs 26 and 27).
In reference to claim 15, Knorich discloses the claimed invention (figure 1; paragraphs 23 and 27).
In reference to claim 16, Knorich discloses the claimed invention (figure 1, the guide 15 is fastened to the breechring 16, as claimed; paragraphs 26 and 27).
In reference to claim 22, Knorich discloses the claimed invention, as set forth above in the reference to claim 13.
In reference to claim 23, Knorich discloses the claimed invention, as set forth above (paragraph 27; also see figure 1, rear barrel mounting 17).
In reference to claim 24, Knorich discloses the claimed invention (paragraphs 26 and 27).

Claims 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucht (2454818).
In reference to claim 13, Lucht discloses a gun barrel mounting for a gun barrel, comprising:
a cradle with at least one barrel mounting for supporting the gun barrel (figures 1, 3, and 5: barrel 29; cradle comprising elements 20), 
a breechring that can be connected to the gun barrel (breechring 52), 
characterized in that the cradle and the breechring are connected to one another in a separable manner by at least one guide radially supporting the breechring (guide 50+51 or 53; column 7, lines 60-61).

In reference to claim 20, Lucht discloses the claimed invention (figure 1, guide piece 51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lucht.
In reference to claim 17, Lucht discloses the claimed invention, including a first guide element (53) and a corresponding first recess (51) for movable receiving of said first guide element. Lucht fails to disclose a second guide element and a corresponding second recess for movable receiving of said second guide element. However, it is within the level of ordinary skill in the art to recognize that the forces acting upon the guide element to prevent barrel twisting, under repeated firings, could cause eventual failure of the guide element. Further, the addition of a second guide element and recess would provide redundancy and increased resistance to barrel torsion, which would safeguard against guide element failure. Further, a person of ordinary skill in the art would at once recognize other benefits and advantages associated with a second guide element and recess, e.g., enhanced guidance and robustness. Thus, it would have been obvious to one of ordinary skill in the art to provide the gun barrel mounting of Lucht with a second guide element and a corresponding second recess for movable receiving of said second guide element, in order to protect against guide element failure and provide a more robust construction.
In reference to claim 18, Lucht discloses the claimed invention, except for wherein the position of the guide elements is vertically adjustable. However, it is within the level of ordinary skill in the art to recognize that proper positioning of the guide elements in the recesses would be necessary, and that adjustability could help facilitate proper assembly. Thus, it would have been obvious to one of ordinary skill in the art to form the guide element as vertically adjustable, as claimed, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.
In reference to claim 19, Lucht discloses the claimed invention, since both guide elements are disposed within recesses, in the form of tracks, that allow for right/left adjustability, i.e., right/left movement via the track. The right/left movement is facilitated by clearance in the right/left direction (see Lucht, figure 8: guide element 53 is right/left movable in track 51 due to a relative clearance, i.e., the empty space in the track to the right of element 53).


Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Baumann (DE 19800193 A1), Septfons (FR 3109816 A1), Balbo (5544564), and Heintz (4638714).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641